DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 and 04/23/2021 has been entered.

Claims Status
Claims 1-17 (Currently Amended)
Claims 18-20 (New)
Claim Objection
Claims 1-20 are objected to because of the following informalities:
Claim 1, line 1, the recitation “Apparatus” should be -- An apparatus
Claim 1, line 5, the recitation “a docking system” should be – the docking system
Claims 2-8, line 1, the recitation “Apparatus comprising a docking system for a mobile electronic device” should be -- The apparatus
Claim 9, lines 4, 8 and 13, the recitation “a mobile electronic device enclosure” should be -- the mobile electronic device enclosure
Claim 9, lines 23-24, the recitation “a mobile electronic device” should be -- the mobile electronic device
Claims 10-17, line 1, the recitation “A docking system (100) for a mobile electronic device” should be -- The docking system
Claims 18-19, line 1, the recitation “The docking system” should be -- The apparatus
Claim 18, lines 3-4, the recitation “the housing by engaging a back of the housing” should be -- the back housing by engaging the back housing
Claim 19, line 2, the recitation “the back of the housing” should be -- the back housing
Claim 20, line 2, the recitation “the housing” should be -- the back housing
Appropriate correction is required.
Response to Argument
Applicant’s arguments and amendments, filed on 05/20/2021, have been fully considered but are not persuasive and the application is not in allowable condition because the prior art still reads on amended claims. The new claims 19-20 have necessitated the new ground(s) of rejection presented in this office action.
Regarding the Applicant’s arguments that “It appears that the examiner bases the objections on a regular laptop (of Numano). The present invention is directed at a completely different type of device (electronic payment terminals) used in retail environments, and a laptop would not be suitable for the intended use of the present invention. Even to such a degree that the skilled person in retail payment terminals would not consider implementing a laptop….Numano US 2006/035527 is not clear as to what is front housing and what is back housing. Furthermore, Numano US 2006/035527 discloses a common laptop connected by a USB cable to a mobile electronic device. There is no indication that: The mobile electronic device may be coupled directly to the back housing; There is no indication of the back housing being coupled or engaged to a mounting head (but only via a cable to another unit); There is no docking system comprising (only) the back housing and the mounting head; No direct electrical contact between the back housing and the mobile electronic device (only via a USB cable).
From the claim language it is clear that “at least one electrical contact point (320) configured to be in electrical communication with one or more electrical contact points (220) on the mounting head (200) when the back housing (300) is engaged with the mounting head (200) through the coupling mechanism (310);” defines how the system works. The back housing has to be engaged with the mounting head (so that the electrical contacts/contact points are in contact in order to transfer power. The coupling mechanism is furthermore described page 2 through 4 and other where in the specification, purely as a mechanical coupling which cannot be compared or equaled to a USB cable.
It is clear that the role of the rechargeable battery 251, see [0064] is to provide power to the electronic devices inside the laptop when the laptop is not connected directly to a source of power.
In the attempt to read Numano, US 2006/035527 on the present invention, the examiner equals the USB cable to the mounting head. With the terminology of the present invention, the charging current shall be transferred from an electrical contact point on the mounting head (USB cable) to the electrical contact point on the back housing.
This is just opposite of what happens in Numano, US 2006/035527 where the current flows from the power supply unit 25 or the rechargeable battery 251, to the electronic device (mobile phone 17).
Furthermore, the description of the entire invention, would not lead a skilled person to study laptops abilities to connect and potentially transfer power to auxiliary mobile devices. Laptops, mobile phones and USB cables are so well known that the skilled person would instantly recognize that the present invention is distinctively different from these well-known items.
Thiers, US 2014/0355200 on the other hand, appears to be relevant with respect to the present invention. Thiers, US 2014/355200 A1 discloses a mounting system for an electronic device including a dock interface assembly and a case assembly. The dock interface assembly includes a dock housing having one or more contacts. The case assembly includes an alignment feature and a case printed circuit board having one or more conductive traces corresponding to the contacts. The dock interface assembly and/or the case assembly have a metallic element configured complementary to one or more magnets provided with a remaining one of the dock interface assembly and the case assembly for magnetic coupling of the case assembly to the dock interface assembly. The dock housing is configured to be received by the alignment feature such that at least one of the contacts is electrically coupled to a corresponding one of the conductive traces. The present invention is differentiated from Thiers, US 2014/0355200 by the power management construction and the ability both to supply an auxiliary mobile device and act as an external power source. It is submitted that the skilled person will not seek inspiration from Numano, US 2006/035527 to alter the construction according to Thiers, US 2014/0355200. Even if the teachings of Numano, US 2006/035527 and US 2014/0355200 are combined they would not lead to the present invention as defined in independent claim 1. The same line of reasoning, arguments etc. are also applicable with respect to independent claim 9.”, on pages 8-10 of the Remark section, the Examiner respectfully disagrees because 
The Applicant appears to argue the primary or secondary reference does not teach the elements that has/have been disclosed in the secondary or primary reference by itself.  However, the rejection of claims 1 and 9 are based on a combination of teachings of the primary and secondary reference.  The examiner respectfully notes that, one can not show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant’s argument of “…different type of device (electronic payment terminals) used in retail environments, and a laptop would not be suitable for the intended use of the present invention. Even to such a degree that the skilled person in retail payment terminals” is out of scope because the above terms as being underlined are not included in the claims.
The Applicant’s argument of “…There is no indication that: The mobile electronic device may be coupled directly to the back housing” is out of scope because it is not recited in the claim(s).
Numano teaches in Fig. 1-3, a mobile electronic device 1 including a back housing (of 1, comprising 18+15+19, Fig. 2) and front housing (of 1, Fig. 1); the mobile electronic device 1 receives power from external power supply 22 via 18 to charge battery 251 and provides power to and communicates with an auxiliary electronic device 17 via 15 of 27; the back housing being directly coupled to the mounting head, as a connector connected to 18.
Whereas, Thiers teaches in Fig. 7-9, a docking system comprising a back housing of a mobile electronic device 10 and a mounting head 60; the back housing of the mobile electronic device 10 being directly coupled or engaged to the mounting head 60 via head 40; a direct electrical contact via 32 and 50 between the back housing of the mobile electronic device 10 and the mounting head 60.
The combination of Numano and Thiers discloses the claim recitations in arguments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 19, the disclosure fails to set forth the recitation “having a rectangle indentation in the back 
Application’s Fig. 1 does not support the above recitation either because the shape of indentation of 300, comprising 320 and 310, Fig. 1, does not has right angles at the four corners to say it as a rectangle/rectangular indentation but an eight-sided polygon indentation 300 instead. In addition, the shape of the head of 200 that includes 210 and 220, Fig. 1, is not a rectangular either but a corresponding eight-sided polygon head instead. According to Application’s Fig. 1, the above recitation should be “having an eight-sided polygon indentation in the back housing, and the head having complementary rectangle edges of a corresponding eight-sided polygon configured for fitting within the eight-sided polygon indentation”.
The specification and/or drawings fail(s) to contain a (written) description of the invention in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention. 
Claim 20 is rejected under 112(a) because it is dependent of claim 19 and inherit the deficiencies of claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Numano (US 2006/0035527) in view of Thiers (US 2014/0355200).
Regarding claim 1, Numano teaches an apparatus comprising a mobile electronic device (1, Fig. 1 and 2) comprising
	a back housing (of 1 comprising 18+15+19, Fig. 2) and a front housing (of 1, Fig. 1), 
a) a part of a coupling mechanism (on the back side face of the main body casing 4 is also provided a power supply connector 18, [0053, fig.2]) configured to removably couple the back housing of a mobile electronic device enclosure (of 1, Fig. 1 and 2) to a mounting head (coupled to 18 to access power supply 22, Fig. 2-3) (refer fig.1-3 that shows removably coupling of an apparatus 1 to an external power supply 22 via a power supply connector 18); 
c) a charger control unit (power supply control unit 26 and associated components, fig.3) comprising:
a first power connection port (18, Fig. 1) (refer fig.3 that shows power supply unit 25 connected to external power supply 22 which is a first connecting port); and
a second two-way power connection port (interface 27, fig.3);
wherein the electrical communication allows a charging current to be transferred from an electrical contact point on the mounting head to the electrical contact point on the back housing (refer fig.3 that shows charging of a battery 251 of an apparatus 1 from external power supply 22); 
wherein the first power connection port (18, Fig. 1) (refer fig.3 that shows power supply unit 25 connected to external power supply 22 which is a first connecting port) is configured for electrical communication with a mobile electronic device (information processing apparatus 1, fig.1-3) positioned in the back housing (refer fig.1-3 that shows power supply 22 for charging a battery 251 of apparatus 1), and operatively connected to 
a) the electrical contact point of the back housing (refer fig.3 that shows electrical connection of power supply unit 25 with an external power supply 22), and 
b) to the second two-way power connection port (refer fig.3 that shows external power supply 22 and power supply unit 25 connected to the interface 27); wherein the second two-way power connection port (interface 27, fig.3) is configured for electrical communication with 
a) an auxiliary mobile electronic device (refer fig.3 that shows charging of an electronic device 17 connected through interface 27 via 15, para [0059-0060]), and 
b) an external power source (22, fig.3), and operatively connected to the electrical contact point of the back housing (refer fig.3 that shows electrical connection between the interface 27 and external power supply 22).
Numano teaches an electronic device comprising of power supply connector 18 and power is supplied to the information processing apparatus 1 from an external commercial power supply via the AC adaptor but fails to disclose:
a docking system (for a mobile electronic device comprising a back housing and a front housing)
a) a part of a coupling mechanism configured to removably couple the back housing enclosure directly to a mounting head of the docking system; b) at least one electrical contact point configured to be in electrical communication with one or more electrical contact points on the mounting head when the back housing is engaged with the mounting head through the coupling mechanism;
Thiers teaches a docking system (60, Fig. 7-8) for a mobile electronic device (10, Fig. 7-8) comprising a back housing (of 10 coupled to 40, Fig. 7-9) and a front housing (of 10, Fig. 7-9)
wherein the back housing comprises:
a) a part of a coupling mechanism (PCB 30, fig.1) configured to removably couple the back housing (refer fig.1 that shows PCB 30 within the back cover 24 of device 10) of a mobile electronic device enclosure (of 10, fig.1, 9) (refer fig.1-7 that shows the case assembly 20 of an electronic device 10) directly to a mounting head (dock assembly 60, fig. 1-4) of a docking system (60, Fig. 7-8) (refer fig.1-7 that shows the case assembly 20 of an electronic device 10 directly mounts with the dock interface assembly 40 of a dock assembly 60);
b) at least one electrical contact point (conductive traces 32, fig.1; [0039]) configured to be in electrical communication with one or more electrical contact points (50, fig.1) on the mounting head (dock assembly 60, fig.1-4) when the back housing (rear cover 24, fig.1) is engaged with the mounting head (refer fig.7 that shows device 10 connected to dock interface 40 of a dock assembly 60, also refer fig.1-4) through the coupling mechanism (refer fig.1, 7 that shows coupling of device 10 with dock interface assembly 40 of a dock assembly 60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of the casing and the external power supply of Numano to include a mounting system as taught by Thiers such that to provide a mounting system for an electronic device that eliminates the clutter associated with loose cables, also allows for rotation of the electronic device on the mount while maintaining a data and power connection with the mount ( [0014]; Thiers).
Regarding claim 4, Numano in view of Thiers teaches the apparatus according to claim 1. Numano further teaches, wherein the charger control unit further comprises a power supply controller circuit (refer fig.3 that shows power supply control unit 26).
Regarding claim 5, Numano in view of Thiers teaches the apparatus according to claim 1. Numano further teaches, wherein the power supply controller circuit (power supply controller 254, fig.5) is a switch mode power-supply circuit (refer fig. 3-5 that shows power supply unit 25 with switch power circuit, para [0111]).
Regarding claim 6, Numano in view of Thiers teaches the apparatus according to claim 1. Numano further teaches, wherein the power supply controller circuit is configured for converting a voltage of 12V DC from the electrical contact point of the back housing (300) into a voltage of 5.2V DC (The power supply unit 25 converts the electrical power from the external power supply 22 or the battery 251 to voltages, e.g., 5V or 3.3V, para [0065)).
Regarding claim 7, Numano in view of Thiers teaches the apparatus according to claim 1. Numano further teaches, wherein the charger control unit further comprises a charge monitoring circuit (if the overcharging prevention function, etc., provided in the charge switch circuit 253 is activated automatically when the battery 251 is fully charged, no charging is applied to the battery 251, para [0113, 0153)]).
Regarding claim 8, Numano in view of Thiers teaches the apparatus according to claim 7. Numano further teaches, wherein the charge monitoring circuit is configured to monitor the load current of the mobile electronic device positioned in the back housing (The state of the power supply unit 25 includes the presence/absence of connection of external power supply 22 as well as the remaining capacity of the battery 251 provided in the power supply unit 25, para 0153).
Regarding claim 9, Numano teaches a mobile electronic device comprising: 
a back housing (of 1 comprising 18+15+19, Fig. 2) and a front housing (per Fig. 1) of a mobile electronic device enclosure (refer fig.1-2 that shows an apparatus with a body casing 4/3); wherein the back housing of a mobile electronic device enclosure is removably attachable to the mounting head (coupled to 18 to access power supply 22, Fig. 2-3) (refer fig.1-3 that shows an apparatus 1 with a connector 18 that removably connects to an external power supply); wherein the back housing comprises: a) a part of a coupling mechanism configured to removably couple the back housing (body casing 4, fig.1-2) of a mobile electronic device enclosure to the mounting head (refer fig.1-3 a power supply connector 18 on the back side face of the main body casing 4 that connects to an ac adaptor, para 0053); b) at least one electrical contact point configured to be in electrical communication with one or more electrical contact points on the mounting head when the back housing is engaged with the mounting head through the coupling mechanism (refer fig.1-3 that shows power supply unit charging a battery 251 via external power supply connected to the connector 18); c) a charger control unit (power supply control unit 26 and associated components, fig.3) comprising: a first power connection port (18, Fig. 1) (refer fig.3 that shows power supply unit 25 connected to external power supply 22); and a second two-way power connection port (interface 27, fig-3); wherein the electrical communication allow a charging current to be transferred from an electrical contact point on the mounting head to the electrical contact point on the back housing (refer fig.3 that shows charging of a battery 251 of an apparatus 1 from external power supply 22); wherein the first power connection port is configured for electrical communication with a mobile electronic device positioned in the back housing (refer fig.3 that shows power supply unit 25 for charging battery 251), and operatively connected to a) the electrical contact point of the back housing (refer fig.3 that shows electrical connection of power supply unit 25 with an external power supply 22), and b) to the second two-way power connection port (refer fig.3 that shows power supply unit 25 connected to the interface 27); wherein the second two-way power connection port (where 15 coupled to, Fig. 1) (interface 27, fig.3) is configured for electrical communication with a) an auxiliary mobile electronic device (refer fig.3 that shows charging of an electronic device 17 connected through interface 27 via 15, para [0059-0060]), and b) an external power source, and operatively connected to the electrical contact point of the back housing (refer fig.3 that shows electrical connection between the interface 27 and external power supply 22). Numano teaches an electronic device comprising of power supply connector 18 and power is supplied to the information processing apparatus 1 from an external commercial power supply via the AC adaptor but fails to disclose, a mounting head, and wherein the mounting head comprises: a) a part of a coupling mechanism configured to removably couple the back housing of a mobile electronic device enclosure to the mounting head; b) at least one electrical contact point configured to be in electrical communication with a power source; wherein the back housing comprises: a) a part of a coupling mechanism configured to removably couple the back housing enclosure to a mounting head; b) at least one electrical contact point configured to be in electrical communication with one or more electrical contact points on the mounting head when the back housing is engaged with the mounting head through the coupling mechanism;
Thiers teaches a mounting head (dock assembly 60, fig.1), and wherein the mounting head (dock interface assembly 60, fig.1) comprises: a) a part of a coupling mechanism (contacts 50 of a dock interface assembly 40, fig.1) configured to removably couple the back housing (rear cover 24, fig.1) of a mobile electronic device (device 10, fig.1) enclosure to the mounting head (refer fig.1 that shows rear cover 24 removably coupled to the dock interface assembly 40); b) at least one electrical contact point configured to be in electrical communication with a power source (The dock interface assembly 40 may include a USB cable 90 for transmitting power and/or data to the electronic device 10 through the engagement of the spring- loaded contacts 50 with the conductive traces 32, para [0051], fig.7); wherein the back housing comprises: a) a part of a coupling mechanism (PCB 30, fig.1) configured to removably couple the back housing (refer fig.1 that shows PCB 30 within the back cover 24 of device 10) of a mobile electronic device (10, fig.1, 9) enclosure to a mounting head (refer fig.1 that shows dock interface assembly 40 to which electronic device /case assembly 20 is coupled); b) at least one electrical contact point (conductive traces 32, fig.1) configured to be in electrical communication with one or more electrical contact points (50, fig.1) on the mounting head (dock interface assemble 40, fig.1) when the back housing (rear cover 24, fig.1) is engaged with the mounting head (dock interface assemble 40, fig.1) through the coupling mechanism (refer fig.1, 7 that shows coupling of device 10 with dock interface assembly 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector 18 of the casing 4 and the external power supply 22 of Numano to include a mounting system 12 as taught by Thiers such that to provide a mounting system for an electronic device that eliminates the clutter associated with loose cables, also allows for rotation of the electronic device on the mount while maintaining a data and power connection with the mount ([0014]).
Regarding claim 10, Numano in view of Thiers teaches the docking system according to claim 9. Numano further teaches, wherein a voltage of 12V DC is delivered to the electrical contact point on the mounting head (The power supply unit 25 converts the electrical power from the external power supply 22 or the battery 251 to voltages, e.g., 5V or 3.3V, para [0065]).
Regarding claim 13, Numano in view of Thiers teaches the docking system according to claim 9. Numano further teaches, wherein the charger control unit further comprises a power supply controller circuit (refer fig.3 that shows power supply control unit 26).
Regarding claim 14, Numano in view of Thiers teaches the docking system according to claim 13. Numano further teaches, wherein the power supply controller circuit (power supply controller 254, fig.5) is a switch mode power-supply circuit (refer fig. 3-5 that shows power supply unit 25 with switch power circuit, para [0111]).
Regarding claim 15, Numano in view of Thiers teaches the docking system according to claim 13. Numano further teaches, wherein the power supply controller circuit is configured for converting a voltage of 12V DC from the electrical contact point of the back housing into a voltage of 5.2V DC (The power supply unit 25 converts the electrical power from the external power supply 22 or the battery 251 to voltages, e.g., 5V or 3.3V, para [0065)).
Regarding claim 16, Numano in view of Thiers teaches the docking system according to claim 9. Numano further teaches, wherein the charger control unit further comprises a charge monitoring circuit (if the overcharging prevention function, etc., provided in the charge switch circuit 253 is activated automatically when the battery 251 is fully charged, no charging is applied to the battery 251, para [0113, 0153).
Regarding claim 17, Numano in view of Thiers teaches the docking system according to claim 16. Numano further teaches, wherein the charge monitoring circuit is configured to monitor the load current of the mobile electronic device positioned in the back housing (The state of the power supply unit 25 includes the presence/absence of connection of external power supply 22 as well as the remaining capacity of the battery 251 provided in the power supply unit 25, para 0153).
Regarding claim 18, Numano teaches the docking system according to claim 1, in view of Thiers, wherein the mounting head (60, Fig. 7; Thiers) comprises a base (64, Fig. 7; Thiers), a column (between 61 and 64, Fig. 7; Thiers) extending from the base (64, Fig. 7; Thiers), and a head (61, Fig. 7; Thiers) connected to an end of the column opposite the base (64, Fig. 7; Thiers), the head (61, Fig. 7; Thiers) being configured to engage and hold the housing (of 10, Fig. 7; Thiers) by engaging a back of the housing (of 10, Fig. 7; Thiers) in different positions ([0049]) with respect to the base (60, Fig. 7; Thiers)
Claim 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Numano (US 2006/0035527) and Thiers (US 2014/0355200 A1), as applied above in claims 1 and 9, further view of Chen (US 5,371,455).
Regarding claim 2, Numano in view of Thiers teaches the apparatus according to claim 1. Numano in view of Thiers fails to teach, the charger control unit further comprises a direct current polarity control circuit.
Chen teaches, the charger control unit (refer fig.1 that shows control circuit, col.2 line 30-35) further comprises a direct current polarity control circuit (a reverse polarity detection circuit 8, fig.1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the polarity detection circuit of Chen within the device of Numano in view of Thiers such that to protect the users from damaging the charging equipment and the battery or from any serious accidents that might happen in case of failure to indicate the positive and negative terminals (col.1 line 5-40).
Regarding claim 3, Numano in view of Thiers and in further view of Chen teaches the apparatus according to claim 2.
Chen further teaches, wherein the direct current polarity control circuit (a reverse polarity detection circuit 8, fig.1) comprises one or more metal oxide semiconductor field effect transistors (MOSFETs) (refer fig.1 that shows polarity detection circuit 8 with a transistor Q2).
Regarding claim 11, Numano in view of Thiers teaches the docking system according to claim 9. Numano in view of Thiers fails to teach, the charger control unit further comprises a direct current polarity control circuit.
Chen teaches, the charger control unit (refer fig.1 that shows control circuit, col.2 line 30-35) further comprises a direct current polarity control circuit (a reverse polarity detection circuit 8, fig.1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the polarity detection circuit of Chen within the device of Numano in view of Thiers such that to protect the users from damaging the charging equipment and the battery or from any serious accidents that might happen in case of failure to indicate the positive and negative terminals (col.1 line 5-40).
Regarding claim 12, Numano in view of Thiers and in further view of Chen teaches the docking system according to claim 11.
Chen further teaches, wherein the direct current polarity control circuit (a reverse polarity detection circuit 8, fig.1) comprises one or more metal oxide semiconductor field effect transistors (MOSFETs) (refer fig.1 that shows polarity detection circuit 8 with a transistor Q2).

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2015/0235532, U.S. 2002/0178571 and U.S. 9103150.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 21, 2022